196 F.2d 1020
93 U.S.P.Q. 468
R. L. POLK & CO., a Delaware Corporation, Appellant,v.Richard C. MUSSER and Standard Directories, Inc.
No. 10707.
United States Court of Appeals Third Circuit.
Argued May 23, 1952.Decided June 4, 1952.

Everett H. Wells, Detroit, Mich.  (Newbourg, Grugg & Junkin, Philadelphia, Pa., on the brief), for appellants.
No oral argument for appellees.
Before McLAUGHLIN and STALEY, Circuit Judges, and BURNS, District judge.
PER CURIAM.


1
This is a copyright infringement case in which the court below found that what copying was done of plaintiff's work fell short of being substantial as that term applies to copyright infringement.  There is ample support for that finding in the record.


2
The judgment of the district court will be affirmed.